Case 19-13085-amc            Doc 22-1     Filed 10/25/19 Entered 10/25/19 17:44:14                  Desc Main
                                         Document Page 1 of 2

                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: Adeline M Paziora

                          Debtor                                   CHAPTER 13

NewRez LLC dba Shellpoint Mortgage
Servicing as servicer for The Bank of
New York Mellon fka The Bank of New                                No. 19-13085-amc
York, as Trustee for the Certificateholders
Cwalt, Inc., Alternative Loan
Trust 2006-16CB Mortgage Pass-
Through Certificates, Series
2006-16CB
                          Movant                                   11 U.S.C. Sections 362 and 1301
                 vs.

Adeline M Paziora
                          Debtor

William C. Miller, Esq.
                          Trustee

      MOTION OF NEWREZ LLC DBA SHELLPOINT MORTGAGE SERVICING AS
       SERVICER FOR THE BANK OF NEW YORK MELLON FKA THE BANK OF
        NEW YORK, AS TRUSTEE FOR THE CERTIFICATEHOLDERS CWALT,
          INC., ALTERNATIVE LOAN TRUST 2006-16CB MORTGAGE PASS-
             THROUGH CERTIFICATES, SERIES 2006-16CB FOR RELIEF
            FROM THE AUTOMATIC STAY UNDER SECTION 362 and 1301

    1. Movant is NewRez LLC dba Shellpoint Mortgage Servicing LLC as servicer for The Bank of

        New York Mellon fka The Bank of New York, as Trustee for the Certificateholders Cwalt, Inc.,

        Alternative Loan Trust 2006-16CB Mortgage Pass-Through Certificates, Series 2006-16CB.

    2. Debtor is the owner of the premises 2626 S. 10th Street, Philadelphia, PA 19148, hereinafter referred

        to as the mortgaged premises.

    3. Movant is the mortgagee of record of a mortgage, original principal amount of $152,800.000 on the

        mortgaged premises that was executed on April 6, 2006. Said mortgage was recorded on April 19,

        2006. The Mortgage was subsequently assigned to Movant by way of Assignment of Mortgage

        recorded on January 23, 2012 in Philadelphia County.

    4. William C. Miller Esq., is the Trustee appointed by theCourt.

    5. The commencement and/or continuation of the mortgage foreclosure proceedings by reason of non-

        payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in
Case 19-13085-amc           Doc 22-1      Filed 10/25/19 Entered 10/25/19 17:44:14               Desc Main
                                         Document Page 2 of 2
       Bankruptcy by the Debtor(s).

   6. Debtor has failed to make the monthly post-petition mortgage payments in the amount of $1,322.81

       for the months of June 2019 through October 2019, for a total of $6,614.05. The debtor’s

       suspense balance is $0.00. The total amount due post-petition is $6,614.05.

   7. In addition to the other amounts due to Movant reflected in this Motion, as of the date hereof, in

       connection with seeking the relief requested in this Motion, Movant has also incurred $850.00 in

       legal fees and $181.00 in legal costs. Movant reserves all rights to seek an award or allowance of

       such fees and expenses in accordance with applicable loan documents and related agreements, the

       Bankruptcy Code and otherwise applicable law.

   8. The unpaid principal balance as of October 11, 2019 is $121,297.84.

   9. Movant is entitled to relief from stay for cause.

   10. This motion and the averments contained therein do not constitute a waiver by Movant of its right

       to seek reimbursement of any amounts not included in this motion, including fees and costs, due

       under the terms of the mortgage and applicable law.

       WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

 proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

 any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

 Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

 mortgage document and current law together with interest.

       Dated: October 25, 2019


                                                             Respectfully Submitted,

                                                             /s/Fei Lam, Esq.

                                                             Stern, Lavinthal & Frankenberg
                                                             LLC 105 Eisenhower Parkway,
                                                             Suite 302
                                                             Roseland, NJ 07068
                                                             Phone (973)797-1100
                                                             Fax (973) 228-2679
                                                             Attorney for Movant
